Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Independent claims 1, 7, and 11 have been amended. Claim objection of claim 8 has been withdrawn
Status of Claims
	Claims 1 – 15 are rejected under 35 U.S.C 103.
Response to Arguments 
	The following is in response to applicant’s remarks filed 11/06/2020.
	The remarks filed 11/06/2020 accompanying the current claim set filed 11/06/2020 have been responded to in the interview summaries filed 11/12/2020, and in the advisory action filed 12/22/2020. 
	In summary the newly claimed properties being a result of the (A) selection of PAN carbon fiber and (B) having a fiber diameter of 13 – 20 µm as stated in pg. 11 of applicant’s remarks would be present in the combined invention of Wilde as the combined invention contains both (A) and (B). Moreover, the cited references have been shown below to have achieved the desired values of the claimed properties making them expected results to one skilled in the art. 
Further explanation is given in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde, US20030194557A1, Inoue, JP2004288489A (see machine translation), and Nakamura, US20020175073A1 as evidenced by Jones, “The effect of fiber diameter on the mechanical properties of graphite fibers manufactured from polyacrylonitrile and rayon.” J Mater Sci 6, 289–293 (1971).

Regarding claim 1,  Wilde teaches a porous base material [0006] containing: polyacrylonitrile-based (PAN based carbon fibers)[0096] a carbon fiber (A) (carbon fibers)[claim 1] having an average fiber diameter of 6 - 10 μm [claim 1], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [claim 1], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa; and a carbon binder (D) (binder)[0010], wherein the polyacrylonitrile-based (PAN based carbon fibers)[0096 carbon fiber (A) is bound with the carbon binder (D)[0020].
	Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa 
wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, 
deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test, and 
bending modulus of elasticity of 3.0 to 15.0 GPa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal 
Nakamura teaches wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032].
Neither Wilde nor Inoue teaches a tensile modulus of elasticity of 200 – 600 GPa.
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E].
Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 2, combined Wilde teaches the porous base material according to claim 1.
Wilde teaches the porous material further containing a carbon fiber (carbon fibers) [claim 1] (B) having an average fiber diameter of 3 to 9 μm (diameter of 6 - 10 μm) [claim 1], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [claim 1], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa,
However not explicitly stated in Wilde, the mechanical properties of a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa are inherent given the length and diameter of the carbon fiber as evidenced by Jones figures 2 and 3. [MPEP 2163.07(a)]
Wilde does not teach wherein a mass of the carbon fiber (B) contained in the porous base material is less than or equal to a mass of the polyacrylonitrile-based carbon fiber (A) contained in the porous base material.
Nakamura teaches carbon fibers with a thin diameter contribute to the improvement of flexibility and conductivity of an electrode, whereas the carbon fibers with the thick diameter contribute to the improvement of dispersibility of the fiber substrate and gas permeability [0021]. Nakamura teaches mixing fibers of different diameters for improved properties [0021]. 
Then it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the polyacrylonitrile-based carbon fibers (A) and carbon fibers (B) of different diameters to get the combined benefit the properties resulting from fibers of different diameters. 

Regarding claim 3, combined Wilde teaches the porous base material according to claim 1, 
Further, Nakamura teaches wherein a bulk density is 0.20 to 0.45 g/cm3 (bulk density is required to be 0.3 to 0.8 g/cm3) [0032], and a gas permeation coefficient in a thickness direction 2-mmAq or higher)[0032]. Moreover, Nakamura teaches the bulk density and gas permeability within these ranges allows for improved fuel cell performance [0032].
Further, Inoue teaches a bending modulus of elasticity is 3.0 to 10.0 GPa (flexural modulus between 3 – 10 GPa)[0042]. Moreover, Inoue teaches that the bending modulus is desirable within this range to allow for flexibility during roll processing as well as resistance to deformation. 
Then it would have been obvious to one skilled in the art before the filing date combine the properties taught by Nakamura and Inoue into the porous material of Wilde to improve fuel cell performance and prevent deformation.

Regarding claim 4, combined Wilde teaches the porous base material according to claim 1,
Further, Wilde teaches wherein the carbon binder (D) contains either or both of resin carbide and fibrous carbide (carbonized resin) [0010].

Regarding claim 5, combined Wilde teaches the porous base material according to claim 1, 
Further, Nakamura teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0040].
Then it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the carbon powder taught in Nakamura with the porous base material of Wilde to get improved conductive properties.

Regarding claim 6, Wilde teaches a porous electrode comprising porous base material according to claim 1 and a water repellent (water repellent polymer) [0012] on at least one surface of the porous base material according to claim 1
Further, Nakamura teaches using a conductive substance such as graphite powder or carbon black to increase conductive properties [0040].
Then it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the carbon powder taught in Nakamura with the porous base material of Wilde to get improved conductive properties.

Regarding claim 7, Wilde teaches Carbon fiber paper (paper made from carbon fiber)[0014] containing:
a polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[0019] having an average fiber diameter of 13 to 20 μm (diameter of 6 - 10 μm) [0019], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [0018], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa; and
either or both of a resin and an organic fiber (carbonized resin) [0010],
wherein the polyacrylonitrile-based (PAN based carbon fibers)[0096] carbon fiber (A) (carbon fibers)[claim 1] is bound with either or both of the resin and the organic fiber (carbonized resin) [0010].
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa 
wherein the carbon fiber paper has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, 
penetration direction resistance determined by the formula of Penetration direction resistance (mQ cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 ,
 deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test , and 
bending modulus of elasticity of 3.0 to 15.0 GPa.
	Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 Gpa)[0004][0011][0042]. Further, Inoue teaches the range of  5 to 20 μm being an optimal selection as diameters lower than 5 μm have issues with flexibility and diameters above 20 μm reduces the mechanical strength. Additionally, Inoue teaches the resistance properties resulting in the desired range are a result of factor such as porosity, and conductive additives impacting power generation efficiency [0005][0033][0044][0045].
Nakamura teaches wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura 
Neither Wilde nor Inoue teaches a tensile modulus of elasticity of 200 – 600 GPa.
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E].
Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 8, combined Wilde teaches the carbon fiber paper according to claim 7, 
Further, Wilde teaches the carbon fiber paper further comprising, a carbon fiber (B) (carbon fibers) [claim 1] having an average fiber diameter of 3 to 9 μm (diameter of 6 - 10 μm) [claim 1], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm) [claim 1], a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa,
However not explicitly stated in Wilde, the mechanical properties of a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa are inherent given the length and diameter of the carbon fiber as evidenced by Jones figures 2 and 3. [MPEP 2163.07(a)]
Wilde does not teach wherein a mass of the carbon fiber (B) contained in the carbon fiber paper is less than or equal to a mass of the polvacrylonitrile-based carbon (A) contained in the carbon fiber paper.
Nakamura teaches carbon fibers with a thin diameter contribute to the improvement of flexibility and conductivity of an electrode, whereas the carbon fibers with the thick diameter contribute to the improvement of dispersibility of the fiber substrate and gas permeability [0021]. Nakamura teaches mixing fibers of different diameters for improved properties [0021]. 
Then it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the carbon fibers (A) and (B) of different diameters to get the combined benefit the properties resulting from fibers of different diameters. 

Regarding claim 9, combined Wilde teaches the carbon fiber paper according to claim 7, 
Further, Wilde teaches wherein the carbon fiber (B) is a polyacrylonitrile-based carbon fiber (PAN)[0096][Example 2].
Regarding claim 10, combined Wilde teaches the carbon fiber paper according to claim7, 
Further, Wilde teaches the paper further containing a carbon powder (graphite powder) [0096][Example 1][0064].

Regarding claim 11, Wilde teaches a method for manufacturing carbon fiber paper (preparing a carbon fiber paper)[0049], comprising:
paper-making a dispersion obtained by dispersing a carbon fiber in a dispersion medium to manufacture a carbon fiber sheet (impregnation of carbon fibers with dispersion)[0050];

heating and pressurizing the resin-added carbon fiber sheet (drying the paper sheet)[0050](rolling the fiber paper substrate)[0053],
wherein the carbon fiber includes a polyacrylonitrile-based carbon fiber (A) having an average fiber diameter of 10 to 20 μm (diameter of 6 - 10 μm)[0049], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0049], 
Wilde does not teach a carbon fiber diameter of the 13 – 20 μm, and a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa 
wherein the carbon fiber paper has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa, 
penetration direction resistance determined by the formula of Penetration direction resistance (mQ cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 ,
 deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test , and 
bending modulus of elasticity of 3.0 to 15.0 GPa.
Inoue teaches a porous base material for an electrode wherein the electrode is made of PAN based fibers [0024] having a range of fiber diameters 5 to 20 μm [0010] as well as a tensile strength of 7140 Mpa at a diameter of 7 μm [0052], and penetration direction resistance determined by the formula of Penetration direction resistance (mQ-cm2) = measured resistance value (mQ) x sample area (cm2) of at least 5 (electric resistance of  6 - 12 mQ-cm2)[0044]. Moreover, a bending modulus of elasticity of 3.0 to 15.0 GPa (flexural modulus 1 – 10 
Nakamura teaches wherein the porous base material has a gas permeation coefficient in thickness direction determined by JIS-P8117 of 200 to 600 mL-mm/cm2/hr/Pa (gas permeability [0062][Table 3] and deflection in bending and breaking of at least 2.0 mm determined by measuring a displacement amount of a test piece of a width of 10 mm and breaking in a three-point bending test (deflection of 2 mm or more)[0033][0060][Table 3]. Further, Nakamura teaches the gas permeation and deflection distance values within the desired range to be the result of factors such as fiber diameter size, and bulk density [0017][0032].
Neither Wilde nor Inoue teaches a tensile modulus of elasticity of 200 – 600 GPa.
Jones teaches the tensile modulus of elasticity for PAN fibers being a value of 345 GPa for fibers in the diameter range of 6 – 10 μm (pg. 289 para. 2) as well as a relationship between PAN fiber diameter and tensile modulus of elasticity [fig. 2 (b)](pg. 290). The defined relationship of diameter and tensile modulus makes modifying the diameter of the PAN fibers to achieve improved tensile modulus strength obvious to try [MPEP 2143 E].
Then it would have been obvious before the filing date for one skilled in the to combine the porous electrode of PAN based fibers of Wilde with the fiber diameter range taught in Inoue further explained in Jones as well as the desired property values of gas permeation and deflection length in Nakamura to achieve optimal flexibility and mechanical strength. 

Regarding claim 12, combined Wilde teaches the method for manufacturing carbon fiber paper according to claim 11, 
Further, Wilde teaches wherein the polyacrylonitrile-based carbon fiber (A)(PAN based carbon fibers)[0096] is mixed with a carbon fiber (B) having an average fiber diameter of 3 to 9 μm (diameter of 6 - 10 μm)[0049], an average fiber length of 2 to 30 mm (mean length of 3 – 20 mm)[0049], 
However not explicitly stated in Wilde, the mechanical properties of a tensile modulus of elasticity of 200 to 600 GPa, and a tensile strength of 3,000 to 7,000 MPa are inherent given the length and diameter of the carbon fiber as evidenced by Duncan figures 2 and 3. [MPEP 2163.07(a)]
 	Wilde does not teach to make a carbon fiber mixture which is used as the carbon fiber, and wherein a mass of the carbon fiber (B) in the carbon fiber mixture is less than or equal to a mass of the polyacrylonitrile-based carbon fiber (A) in the carbon fiber mixture.
 Nakamura teaches carbon fibers with a thin diameter contribute to the improvement of flexibility and conductivity of an electrode, whereas the carbon fibers with the thick diameter contribute to the improvement of dispersibility of the fiber substrate and gas permeability [0021]. Nakamura teaches mixing fibers of different diameters for improved properties [0021]. 
Then it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the fibers of Wilde with the carbon fiber paper of Nakamura to control physical properties of the paper. 

Regarding claim 13, combined Wilde teaches a method for manufacturing a porous base according to claim 11. 
Nakamura teaches subjecting the carbon fiber paper manufactured to a carbonization treatment (carbonization)[0012].

Regarding claim 14, combined Wilde teaches the method for manufacturing carbon fiber paper according to claim 11, 
Further, Nakamura teaches the carbon fiber paper (carbon fiber paper)[0001].

Regarding claim 15, combined Wilde teaches the method for manufacturing a porous base material according to claim 13,
Further, Nakamura teaches a porous base material by the above method (electrode substrate)[0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK MARSHALL GREENE/            Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1796